DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the amendments filed 11/20/20 and 11/23/20, which are entered.

Claim Rejections - 35 USC § 112(b)
Applicant’s arguments, see page 5, filed 11/23/20, with respect to the rejection of claims 23 and 24 under 112b have been fully considered and are persuasive.  The rejection of 9/30/20 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwano (US 2015/0338123 A1) (hereinafter “Iwano”). The specification and drawings of Iwano show all of the elements recited in claim 25 and 26 of this application.
Regarding claim 25, Iwano shows an apparatus for controlling air flow (indoor unit 12), the apparatus comprising: an air deflector (plates 32a and 32b and/or plates 39 and/or plates 57) configured for controlling air flow exiting an air duct (31 in Fig. 5 and/or 56 in Fig. 4); an air deflector actuator configured to configure the air deflector to control the air flow exiting the air duct (36 actuates 32a and 32b, 43 actuates 39 in Fig. 3, and 87 including motor 94 actuates 57 in Fig. 9) based on at least one environmental parameter (when a cooling operation is set due to the temperature sensed by 114 compared to the set temperature in para. [0080], the air deflectors 32a and 32b are set to a horizontal posture in para. [0081] as shown in Fig. 12, and when a heating operation is set in para. [0096], the air deflectors are set in a downward posture in para. [0097] as shown in Fig. 15) received from a remote monitor (room temperature sensor 114); and an air control processing system (control unit 101) configured to receive the at least one environmental parameter from the remote monitor (114, Fig. 10) and to control the air deflector actuator by evaluating a location of the remote monitor (evaluates the temperature of the room by the sensor at the periphery of the indoor unit 12, para. [0076]) and the at least one environmental parameter (para. [0088], which alternatively is a functional limitation that Iwano is capable of performing).
Regarding claim 26, Iwano further shows the control of the air flow comprises a control of a direction of the air flow (horizontal in Fig. 12 and downward in Fig. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwano in view of Sheikh (US 9,080,782 B1) (hereinafter “Sheikh”). Iwano is in the Applicant’s field of endeavor, an apparatus for controlling air flow. Sheikh is reasonably pertinent to a problem faced by the inventor by teaching details of electronic equipment used to control room temperature. These two references, when considered together, teach all of the elements recited in claims 1, 2, 5 – 7, and 10 of this application.
Regarding claim 1, Iwano discloses an apparatus for controlling air flow (indoor unit 12), the apparatus comprising: an air deflector (plates 32a and 32b and/or plates 39 and/or plates 57) configured for controlling a direction of air flow exiting an air duct (31 in Fig. 5 and/or 56 in Fig. 4); a control section (103, Fig. 10) for receiving at least one environmental parameter (temperature via sensor 114, Fig. 10, para. [0076]); an air deflector actuator configured to configure the air deflector to control the direction of the air flow exiting the air duct (36 actuates 32a and 32b, 43 actuates 39 in Fig. 3, and 87 including motor 94 actuates 57 in Fig. 9) based on the received at least one environmental parameter (when a cooling operation is set due to the temperature horizontal posture in para. [0081] as shown in Fig. 12, and when a heating operation is set in para. [0096], the air deflectors are set in a downward posture in para. [0097] as shown in Fig. 15); and an air control processing system (control unit 101) configured to receive the at least one environmental parameter via the control section and to control the air deflector actuator based on the at least one environmental parameter received via the control section (in Fig. 10, the temperature sensor 114 is connected to 103 and 101 which are connected to actuators 36, 46, and 94), the air control processing system comprising a memory and at least one processor coupled to the memory (microprocessor unit, para. [0079]). Iwano does not explicitly disclose the control section is a wireless network interface.
Sheikh teaches the control section is a wireless network interface (109, col. 5 lines 35 – 38) for receiving at least one environmental parameter (for communication between a remote thermostat 10 and a computer network or other devices, col. 5 lines 38 – 45, and Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Iwano by replacing the control section with a wireless network interface as taught by Sheikh in order to reduce the cost of an HVAC system by eliminating the cost of wired connections to the sensors and allowing the use of compact and inexpensive remote thermostats to provide more precise and accurate environmental control within a house or dwelling (Sheikh, col. 4 lines 1 – 5).
Regarding claim 2, Iwano further discloses the environmental parameter characterizes an environmental condition, the environmental condition being one of an 
Regarding claim 5, Iwano further discloses the air deflector comprises one or more fins (plates 32a and 32b, for example) and wherein each fin may have a fixed location, a configurable location, a fixed orientation, a configurable orientation, or a combination thereof (configurable orientation to horizontal in Fig. 12 and downward in Fig. 15).
Regarding claim 6, Iwano further discloses the air deflector actuator configures the air deflector in response to a request from a user to configure the air deflector based on a predefined configuration or based on a dynamic adjustment of the air deflector (para. [0088], the orientation can be changed by operation of the remote control unit).
Regarding claim 7, Iwano further discloses the air deflector (32a, 32b) and the air deflector actuator (36, Fig. 3) are configured to control air flow exiting the air duct (31, Fig. 5) for each of a plurality of directions (horizontal in Fig. 12, and downward in Fig. 15).
Regarding claim 10, Iwano as modified by Sheikh as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 10 of this application further discloses a remote monitor is located remotely from the air deflector actuator and the remote monitor determines and sends the at least one environmental 
Sheikh teaches a remote monitor (remote thermostat 10 comprising an environmental sensor array 104) is located remotely from the air deflector actuator (represented by the HVAC system 31 in Fig. 3) and the remote monitor determines and sends the at least one environmental parameter to the apparatus (col. 6 lines 29 – 39) via the wireless network interface (109, col. 5 lines 35 – 45). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Iwano by adding the remote monitor and wireless network interface as taught by Sheikh in order to reduce the cost of an HVAC system by eliminating the cost of wired connections to the sensors and allowing the use of compact and inexpensive remote thermostats to provide more precise and accurate environmental control within a house or dwelling (Sheikh, col. 4 lines 1 – 5).
Claims 3, 4, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Iwano as modified by Sheikh as applied to claim 1 above, and further in view of Emmons et al (US 9,618,224 B2) (hereinafter “Emmons”). Emmons is also the Applicant’s field of endeavor, an apparatus for controlling airflow. These three references, when considered together, teach all of the elements recited in claims 3, 4, 22, and 23 of this application.
Regarding claim 3, Iwano as modified by Sheikh as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the environmental parameter characterizes a weather 
Emmons teaches the environmental parameter characterizes a weather forecast and is indicative of an external temperature, a solar exposure, or a humidity level (the HVAC controller 18 may receive a weather forecast that includes a heat index, col. 6 lines 64 – col. 7 line 1, and the heat index is a combination of external temperature and humidity). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Iwano by adding the weather forecast as taught by Emmons in order to condition the space proactively so that surfaces and occupants are less likely to become overheated or chilled than if the parameters of past measurements are applied.
Regarding claim 4, Iwano as modified by Sheikh as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the air deflector is configured in anticipation of a change in temperature or humidity level based on a season or a weather forecast. Iwano as modified by Sheikh does not explicitly contain this additional limitation.
Emmons teaches the air deflector is configured in anticipation of a change in temperature or humidity level based on a season or a weather forecast (functional limitation that Iwano as modified by Emmons is capable of performing since the HVAC controller 18 controls the dampers 70, 72, col. 4 line 65 – col. 5 line 16, and the HVAC controller can received weather related data in the form of a weather forecast that includes a heat index, col. 6 lines 53 – 67). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the 
Regarding claim 22, Iwano as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 22 of this application further discloses the air control processing system is further configured to adjust the air deflector actuator based on a specified time.
Emmons teaches the air control processing system (18) is further configured to adjust the air deflector actuator (operating the HVAC system of Emmons corresponding to adjusting the air deflector actuators of Iwano) based on a specified time (start times, end times, schedules, col. 6 lines 46 – 53). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Iwano by specifying operating on a specific time as taught by Emmons in order to operate according to a setting in which occupants are regularly in the space to be conditioned. 
Regarding claim 23, Iwano as described above teaches all the elements of claim 1 (construed as depending from claim 22 according to the 112b rejection above) upon which this claim depends. However, claim 23 of this application further discloses the specified time is a time of day. Iwano does not explicitly disclose this additional limitation.
Emmons teaches the specified time is a time of day (start times, end times, schedules, col. 6 lines 46 – 53). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwano as modified by Sheikh as applied to claim 1 above, and further in view of Stewart (US 2008/0119127 A1) (hereinafter “Stewart”). Stewart is also in the Applicant’s field of endeavor, an apparatus for controlling air flow. These three references, when considered together, teach all of the elements recited in claim 8 of this application. Iwano as modified by Sheikh as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses the air control processing system, the air deflector, and the air deflector actuator are configured to be insertable within or attachable to an airflow exit point of the air duct. Iwano as modified by Sheikh does not explicitly disclose this additional limitation.
Stewart teaches the air control processing system (circuit board 140), the air deflector (120), and the air deflector actuator (172) are configured to be insertable within or attachable to an airflow exit point of the air duct (functional limitation that Stewart can perform, paragraph [0027] discloses the conventional air vent is removed from the wall, and the programmable air vent assembly is placed within the space previously occupied by the conventional air vent). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Iwano by adding the functionality disclosed by Stewart in order to be able to replace a dumb air deflector with a smart, programmable deflector assembly as an aftermarket kit in order to increase the ventilation capability and therefore comfort of the occupants.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iwano as applied to claim 1 above, and further in view of Himeno et al (US 4,738,116) (hereinafter “Himeno”). Himeno is also in the Applicant’s field of endeavor, an apparatus for controlling air flow. These two references, when considered together, teach all of the elements recited in claim 9 of this application. Iwano as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses the air deflector has a plurality of control zones, wherein each control zone controls a defined subset of fins of the air deflector, and wherein the air deflector actuator configures two or more of the defined subsets of fins of the air deflector. Iwano does not explicitly contain this additional limitation.
Himeno teaches the air deflector (5a and 5b, Figs. 1 and 2) has a plurality of control zones (leftward and rightward, col. 3 lines 9 – 13), wherein each control zone controls a defined subset of fins of the air deflector (three fins each of 5a and 5b in Figs. 1 and 2), and wherein the air deflector actuator configures two or more of the defined subsets of fins of the air deflector (motor 9c, Fig. 2, col. 3 lines 27 - 34). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Handsaker by adding the different control zones and fins as taught by Himeno in order to provide a more diffuse airflow that is less likely to irritate an occupant than a single direct airflow that strikes the occupant.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iwano as modified by Sheikh as applied to claim 1 above, and further in view of Ha (US 2006/0255165 A1) (hereinafter “Ha”) and further in view of Emmons. Ha is also in the Applicant’s field of endeavor, an apparatus for controlling air flow. These four references, when considered together, teach all of the elements recited in claim 21 of this application. Iwano as modified by Sheikh as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 21 of this application further discloses the air control processing system is further configured to receive at least one environmental parameter via an Internet and to control the direction of air flow based on a weather forecast received via the Internet and the wireless network interface. Iwano as modified by Sheikh does not explicitly contain this additional limitation.
Ha teaches the air control processing system (Fig. 1, including controller 50) is further configured to receive at least one environmental parameter (receive broadcast date 120, extract and process weather information 130, Fig. 3, paragraphs [0055] – [0057]) and to control the direction of air flow (automatically control the operation of the air condition, including temperature, airflow direction and the like, para. [0038]) based on a weather forecast (para. [0047] says the weather information is a weather forecast). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Iwano by adding the controlling based on a weather forecast as taught by Ha in order to better anticipate heating or cooling loads so that energy is not wasted by overcooling or overheating a building when the temperatures are expect to cool or rise in ones favor. Ha does not explicitly teach receiving the parameter via an Internet; and the weather forecast is received via the Internet and the wireless network interface.
Emmons further teaches receiving the parameter via an Internet (HVAC controller can receive a signal through input port 102 of a measure related to an .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Iwano as modified by Sheikh and Emmons as applied to claim 22 and further in view of Peterson et al (US 2012/0145802 A1) (hereinafter “Peterson”). Peterson is also in the Applicant’s field of endeavor, an apparatus for controlling air flow. These four references, when considered together, teach all of the elements recited in claim 24 of this application. Iwano as modified by Sheikh and Emmons as described above teaches all the elements of claim 22 upon which this claim depends. However, claim 24 of this application further discloses the specified time is a time of season. Iwano as modified by Sheikh and Emmons does not explicitly contain this additional limitation.
Peterson teaches the specified time is a time of season (paragraphs [0038] and [0041]). It would have been obvious to a person having ordinary skill in the art at the .

Response to Arguments
Applicant's arguments filed 11/20/20 and 11/23/21 have been fully considered but they are not persuasive. Related to claim 1, Applicant argues on pages 6 – 7 of the Remarks of 11/23/21 that the Iwano does not disclose each of the elements of the claim as amended. However, the argument is moot because the current rejection is for obviousness in view of Iwano as modified by Sheikh, and not a rejection for anticipation in view of Iwano alone.
Related to independent claim 25, Applicant argues on pages 7 – 9 of the Remarks that Iwano does not teach a remote monitor, evaluating a location of the remote monitor, or controlling the air deflector actuator by evaluating a location of the remote monitor. The Office respectfully disagrees, and has expanded on its previous rejection in §6 above to make it clearer. The remote monitor is the room temperature sensor 114 in Fig. 10, and “evaluating a location of the remote monitor” is shown by reading a temperature in the location of the remote monitor, which Iwano performs in para. [0076]. The controlling is also described in §6 above in the description of the cooling operation and heating operations are set in response to the monitor 114 described in paragraphs [0080] and [0096]. 
Related to dependent claim 21, Applicant argues on pages 9 – 11 that Emmons does not teach the claim limitations as amended. In response, the Office notes that claim 21 as amended is now rejected as being obvious over Emmons and Ha as more fully set forth above in §31. 
As to all other dependent claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.
On pages 11 – 12 of the Remarks, Applicant makes rebuttal arguments to the Office’s finding in §39 of the non-final rejection of 9/30/20 that Applicant’s Rule 132 Declaration of 9/14/20 was insufficient to overcome the previous rejections. In response to Examiner’s assertion “there is no showing that others of ordinary skill in the art were working on the problem and if so for how long, on page 11, Applicant specifically argues that “the technical evolution of adjustable HVAC registers and grilles, thermostat-controlled HVAC systems, and the utilization of multiple HVAC outlets within a room are evidence of work to control air flow in the pursuit of load balancing, as would be apparent to a person of ordinary skill in the art.” The Office respectfully disagrees since admissible evidence is in the form of a document, an object, or sworn testimony, and not a general statement by the attorney regarding technical evolution of the field. 
Applicant also rebuts Examiner’s assertion on pages 11 – 12, “there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem" by stating the references cited by the Examiner as such without more . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746